DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I (Claims 1-2) in the reply filed on 4/4/22 is acknowledged.  The traversal is on the ground(s) that the search and examination of the entire application could be made without serious burden.  This is not found persuasive because this argument appears based on restriction practice in accordance with 37 CFR1.141-1.146; and it is not found persuasive because only U.S. national applications filed under 35 U.S.C. 111(a) are subject to restriction practice in accordance with 37  CFR 1.141-1.146. See MPEP  § 803.  Applications which have entered the national stage from international applications after compliance with 35 U.S.C. 371 (such as this current application) are instead subject to unity of invention practice in accordance with 37 CFR 1.475 and 1.499 (effective May 1, 1993).  As this current application was not filed under 35 U.S.C. 111 (a) the examiner is not required to demonstrate a "serious burden".  Though not required to make such a demonstration, as a courtesy, the examiner asserts that serious burden exists as the inventions have acquired a separate status in the art in view of their different classification, the inventions have acquired a separate status in the art due to their recognized divergent subject matter, the inventions require a different field of search (e.g., searching different classes/subclasses or electronic resources, or employing different search strategies or search queries and a serious burden exists in the differing issues likely to arise during the prosecution of the different inventions and species.
The examiner maintains the position of lack of unity of invention as the specifics of such a position were not specifically argued by applicant.
The requirement is still deemed proper and is therefore made FINAL.

Claims 3-4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 4/4/22.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase “metal injection molding substrate” in claim 2 is renders the claim indefinite. The term is indefinite as to if the intention of the term is to require the substrate to be made by metal injection molding or if the substrate is supposed to subsequently be used for metal injection molding.   Throughout applicant’s specification the substrate is actually referred to as a “metal injection molded substrate”, not a “metal injection molding substrate” (emphasis added); thus it appears that the intention is the former.  For purposes of examination  “metal injection molding substrate” will be interpreted as at least inclusive of  a metal injection molded substrate or a substrate capable of being subsequently be used for metal injection.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2 are rejected under 35 U.S.C. 103 as being unpatentable over Plesingerova et al (“HYDROXYAPATITE COATINGS DEPOSITED FROM ALCOHOL SUSPENSIONS BY ELECTROPHORETIC DEPOSITION ON TITANIUM SUBSTRATE” Ceramics − Silikáty 51 (1) 15-23 (2007) 15; hereafter Plesingerova) in view of Aoki et al (US 2010/0243429; hereafter Aoki) and Li et al (CN103668397A; machine translation included / citations made thereto; hereafter Li).
Claim 1: Plesingerova teaches a method of fixing hydroxyapatite to a titanium-based metal substrate (See, for example, abstract) which comprises:
a step of adhering hydroxyapatite powder to entire surface or a part of the surface of the titanium-based metal substrate at a ratio of ~26, 33, 37, and 42 mg/cm2 (see, for example, pg 20 and Fig 6a),
 and a step of retaining the titanium-based metal substrate, to which the hydroxyapatite powder has been adhered, at a sintering temperature of 800-1000oC to promote coat hardening / adhesion / sinter the hydroxyapatite powder thereon (See, for example, Conclusion)
Plesingerova further teaches that anchoring of the HA coating to the Titanium substrate can be improved by roughening the substrate prior to deposition (See, for example, pg 22), but it is silent as to an appropriate roughness.  Aoki teaches a method of manufacturing hydroxyapatite coated metallic based, further titanium based, implants (See, for example, abstract, [0007], [0015], [0021], [0026-27]).  Aoki further teaches wherein roughening ensures firmly bound HA, and further wherein the desired implant substrate surface roughness Ra of 3.5, 3.0, or 2.0 (see, for example, Table 2 (synthesized fluoroapatite), [0045-0046], [0007], [0014-0015], [0021], [0032]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated roughening the titanium-based metal substrate to an Ra of one of  3.5, 3.0, or 2.0 prior to HA coating, as such a surface roughness achieves the predictable result of enhanced substrate – HA coating bonding, and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference.
Plesingerova has taught sintering at temperatures of 800-1000oC to promote coat hardening / adhesion / sinter the hydroxyapatite powder thereon (See, for example, Conclusion), but is silent as to the particular atmosphere and duration, thus it does not explicitly teach one of the claimed atmospheres /durations.  Li teaches a method of manufacturing electrophoretic deposited hydroxyapatite coated titanium alloy based implants (See, for example, abstract). Li further teaches wherein the bonding between the coating and the substrate can be enhanced by sintering (See, for example, [0005].  Li further teaches wherein the sintering can be conducted at temperatures of 600-1100C, further explicitly 800 for 1~ 4 hrs in a CO2 protective atmosphere to prevent defects (See, for example, [0009], [0024], [0026], [0035]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated performing the sintering of Plesingerova in CO2 atmosphere for 1~4 hrs as such conditions would predictably prevent defects and allow for enhanced substrate to coating bonding and since when a primary reference is silent as to a certain detail, one of ordinary skill would be motivated to consult a secondary reference which satisfies the deficiencies of the primary reference. Although 1~4 hrs is not explicitly 3 to 11 hrs, it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have incorporated a duration of sintering within the claimed range since in the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191USPQ 90 (CCPA 1976).  
Claim 2: Plesingerova has taught the titanium based metal substrate as titanium metal (See, for example, abstract, pg 16), as such a material possess a finite softening and melting point this substrate is capable of being used in a metal injection molding process; thus would read on a “metal injection molding substrate” (refer to 112 rejection above for interpretation). 

Claim 2 is alternatively rejected under 35 U.S.C. 103 as being unpatentable over Plesingerova in view of Aoki and Li as applied to claim 1 above, and further in view of Sikora et al (US 2018/0193034; hereafter Sikora).
Claim 2: Plesingerova in view of Aoki and Li teach the method of claim 1 above, wherein Plesingerova further teaches wherein the application for the disclosure is directed to HA coatings on titanium implants  to improve bio-integration (See, for example, pg 15).  But Plesingerova is silent as to how to initially shape such a metallic based implant thus it does not explicitly teach it as a substrate having been formed by metal injection molding  process. Skora teaches a method of forming metallic implant materials, further those subsequently coated with HA (See, for example, abstract, [0004], [0103]).  Skora further teaches wherein metal injection molding is a conventional forming process in the implant art that provides for tailoring of desired geometry and porosity, as well as being able to achieve 100% density (See, for example, [0100], [0102]).  Therefore it would have been obvious to one of ordinary skill in the art at the time before the effective filing date of the claimed invention to have formed the titanium substrate via metal injection molding as it is a conventional forming process in the art which provides predictable means to produce tailorably shaped titanium metal based implant substrates with controllable porosity and 100% theoretical Ti density capability.   

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN H EMPIE whose telephone number is (571)270-1886. The examiner can normally be reached Monday-Thursday 5:30AM - 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Cleveland can be reached on 571-272-1418. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATHAN H EMPIE/               Primary Examiner, Art Unit 1712